Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered June 9, 1989, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree and sentencing him to an indeterminate term of imprisonment of from three years to life, unanimously affirmed.
The defendant’s application for waiver of the mandatory surcharge due to indigency is premature. (People v Velez, 150 AD2d 514, Iv denied 74 NY2d 748.) In any event, we find defendant’s arguments concerning the constitutionality of the imposition of the surcharge to be meritless. (See, People v Barnes, 62 NY2d 702, 703.) Concur—Kupferman, J. P., Ellerin, Wallach and Smith, JJ.